Mr. Justice Waterman delivered the opinion of the Court. From an examination of the abstract and briefs filed in this cause, we are of the opinion that the finding of the court should be sustained. Only questions of fact are involved. We think that the court was justified in concluding that appellant immediately upon the setting aside to the judgment debtor of the articles claimed as exempt by him, seized all the property in the saloon; that it prevented the removal of such property, directed that the keys should not be given to the plaintiff, and never returned or offered to return the same, although a demand was afterward made by appellee for the property claimed by him. We do not find the evidence such that we would be warranted in reversing the conclusion of the Circuit Court; its judgment is therefore affirmed.